                                                   1     20 00493-HWV




Case 1:20-bk-00493-HWV   Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53   Desc
                         Main Document    Page 1 of 12
                                  0



                                          57,000.00




   03/2020     02/2025        950.00         0         950.00      57,000.00




                                                                   57,000.00




Case 1:20-bk-00493-HWV   Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53   Desc
                         Main Document    Page 2 of 12
                    0




      Check one of the following two lines.

                                          If this line is checked,




                                        Check one.

                If “None” is checked, the rest of § 2.A need not be completed or reproduced.




Case 1:20-bk-00493-HWV       Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53              Desc
                             Main Document    Page 3 of 12
                                         Check one.

                      If “None” is checked, the rest of § 2.B need not be completed or reproduced.




Freedom Mortgage                     211 Hazel Court, Lebanon (Debtors'                  5972
P.O. Box 50428                       Residence)
Indianapolis, IN 46250-0401

Ally Financial                       2015 Chevrolet Silverado
P.O. Box 380901
Bloomington MN 55438-0000




  Case 1:20-bk-00493-HWV          Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53               Desc
                                  Main Document    Page 4 of 12
                        Check one.

                      If “None” is checked, the rest of § 2.C need not be completed or reproduced.




Freedom Mortgage              211 Hazel Court, Lebanon 49,416.77        0              49,416.77
P.O. Box 50428                (Debtors' Residence)
Indianapolis, IN 46250-0401




                      If “None” is checked, the rest of § 2.D need not be completed or reproduced.




  Case 1:20-bk-00493-HWV             Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53            Desc
                                     Main Document    Page 5 of 12
Case 1:20-bk-00493-HWV   Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53   Desc
                         Main Document    Page 6 of 12
Case 1:20-bk-00493-HWV   Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53   Desc
                         Main Document    Page 7 of 12
                                    1,300.00
                     2,650.00




Case 1:20-bk-00493-HWV   Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53   Desc
                         Main Document    Page 8 of 12
                                                     .




Case 1:20-bk-00493-HWV   Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53   Desc
                         Main Document    Page 9 of 12
                                                                            Check one of the
         following two lines.

                      If “None” is checked, the rest of § 4.A need not be completed or
                reproduced.

         ___




                                                                     Check one of the following
   two lines.

                   If “None” is checked, the rest of § 5 need not be completed or reproduced.

   ___




Case 1:20-bk-00493-HWV          Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53                 Desc
                                Main Document   Page 10 of 12
   Check the applicable line:




Case 1:20-bk-00493-HWV          Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53   Desc
                                Main Document   Page 11 of 12
     2/24/2020                    /s/ John J. Ferry, Jr



                                  /s/ Nathan D. Martz


                                  /s/ Nicole J. Martz




Case 1:20-bk-00493-HWV   Doc 14 Filed 02/24/20 Entered 02/24/20 17:51:53   Desc
                         Main Document   Page 12 of 12
